IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                                 AT KNOXVILLE

                           MARCH 1997 SESSION

                                                           FILED
THOMAS FRANKLIN MYNATT,           )                          April 21, 1997
                                  ) C.C.A. No. 03C01-9606-CR-00218
      Appellant,                  )
                                                           Cecil Crowson, Jr.
                                  ) Knox County            Appellate C ourt Clerk
V.                                )
                                  ) Honorable Mary Beth Leibowitz, Judge
                                  )
STATE OF TENNESSEE,               ) (Pretrial Jail Credit)
                                  )
      Appellee.                   )




FOR THE APPELLANT:                   FOR THE APPELLEE:

Thomas Franklin Mynatt, pro se       John Knox Walkup
Route 4, Box 600                     Attorney General & Reporter
Pikeville, TN 37367
                                     Michael J. Fahey, II
                                     Assistant Attorney General
                                     450 James Robertson Parkway
                                     Nashville, TN 37243-0493

                                     Randall E. Nichols
                                     District Attorney General
                                     City-County Building
                                     Knoxville, TN 37902




OPINION FILED: ___________________


AFFIRMED


PAUL G. SUMMERS,
Judge
                                       OPINION


       The appellant, Thomas Franklin Mynatt, appeals pro se from a judgment

entered by the Knox County Criminal Court. The appellant’s sole issue on

appeal is that the trial court committed plain error by not indicating on the

judgment the dates for which the appellant’s pretrial jail credit would apply. He

requests that this Court remand this case to the trial court for a hearing.



       The appellant contends that although the trial court stated the dates for

which the appellant received credit in its order of dismissal, the trial court did not

reflect the dates on the judgment itself. However, the trial court did indicate on

the judgment that the appellant receive seventy-eight days pretrial jail credit and

that was sufficient.



       This Court affirms the judgment of the trial court in accordance with Rule

20 of the Court of Criminal Appeals of Tennessee.




                                                ______________________________
                                                PAUL G. SUMMERS, Judge


CONCUR:




______________________________
JOHN H. PEAY, Judge




______________________________
CORNELIA A. CLARK, Special Judge




                                          -2-
-3-